Citation Nr: 1031895	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased disability rating for right hip 
disability, status post right hip replacement, currently rated as 
30 percent disabling.

2.  Entitlement to an increased disability rating for anxiety 
disorder, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The Veteran served on active duty from November 1942 to November 
1944.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision by the New York, New York 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO continued a 30 percent 
rating for right hip disability, continued a 30 percent rating 
for anxiety disorder, and denied a TDIU.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of an increased rating for right hip disability and of 
a TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's anxiety disorder is manifested by irritability, 
angry outbursts, an aversion affecting bathroom use, and 
occasional sleep disturbance; without panic attacks or 
significant impairment of thinking, speech, or judgment.


CONCLUSION OF LAW

The Veteran's impairment due to his anxiety disorder does not 
meet the criteria for a disability rating higher than 30 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9413, 
9424 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
November 2006, January 2007, February 2008, and May 2008.  In 
those letters, the RO advised the Veteran what information and 
evidence was needed to substantiate claims for service 
connection, increased ratings, and TDIU ratings.  The RO informed 
the Veteran what information and evidence must be submitted by 
the Veteran, and what information and evidence would be obtained 
by VA.  The RO also advised the Veteran how VA determines 
effective dates.  The case was last adjudicated in an October 
2009 supplemental statement of the case.  With respect to the 
claim for an increased rating for anxiety disorder, the RO 
fulfilled the VCAA notice requirements before the July 2007 
rating decision denying that claim.  VA has made reasonable 
efforts to obtain records relevant to that claim, including 
service treatment records, post-service treatment records, and VA 
examination reports.  VA has substantially complied with the 
notice and assistance requirements; and the Veteran is not 
prejudiced by a decision on that claim at this time.

Anxiety Disorder

The RO initially described the Veteran's service-connected mental 
disorder as a conversion disorder, and more recently has 
evaluated it as an anxiety disorder.  The Veteran contends that a 
disability rating higher than 30 percent is warranted for the 
disorder.  In March 2006, the Board denied on appeal a rating 
higher than 30 percent for the Veteran's anxiety disorder.  In 
November 2006, the Veteran submitted a new claim for an increased 
rating for that disorder.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.10.  If two ratings are potentially 
applicable, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the 
Board will consider whether different ratings are warranted for 
different time periods.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The General Rating Formula for Mental Disorders in the VA rating 
schedule applies to somatoform disorders and anxiety disorders.  
38 C.F.R. § 4.130.  The Formula is as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name
   ............................................................... 100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including 
work or a worklike setting); inability to 
establish and maintain effective relationships  
................................................
........... 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................................
. 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events)  .......... 30 
percent

Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication
   ............................................................... 10 percent

A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to 
interfere with occupational and social 
functioning or to require continuous medication  
...................................................... 0 percent

Medical records show that in 1972 the Veteran was found to have 
subdural hematomas.  He underwent brain surgeries to address that 
disorder.  The Veteran has reported that he left his employment 
with a city sanitation department at that time, and that he has 
not held employment since.

The Veteran had VA mental health consultations and treatment in 
2000.  At that time, the Veteran reported that he was retired and 
that he lived with his wife.  He complained of anxiety, anger, 
irritability, and episodes of depression.  He related a history 
of nightmares and ruminations about his war experiences.  He 
indicated that he had interrupted sleep.  He reported recent mild 
memory impairment.

Mental health clinicians who saw the Veteran found that he was 
alert and oriented.  They described the Veteran's mood as tense 
and anxious.  They found no impairment of cognition, thought 
processes, or judgment.  One clinician provided an impression of 
possible post-traumatic stress disorder (PTSD).  In January 2000, 
a clinician provided an impression of neurosis, conversion 
disorder.  That examiner assigned a Global Assessment of 
Functioning (GAF) score of 60.  In September 2000, a clinician 
provided an impression of organic affective syndrome, and 
assigned a GAF score of 42.  That clinician prescribed Paxil.

The Veteran had VA mental health consultations in July 2002.  He 
stated that back pain he experienced during service was thought 
to be psychogenic.  He indicated that he believed that his 
ongoing back pain was due to arthritis.  He stated that he 
sometimes was unable to sleep through the night.  He related 
feeling anxious.  He reported having discontinued taking Paxil 
soon after it was prescribed.  The treating clinicians observed 
no abnormal behavior.  The clinicians found that the Veteran 
seemed distractible, with impaired concentration, and an anxious 
and labile mood.  His memory and thought processes seemed normal, 
and his judgment, insight, and impulse control were good.  There 
was no evidence of delusions or hallucinations.  A clinician 
provided an impression of neurosis.

In a January 2003 physician's questionnaire, a VA clinician 
indicated that the Veteran had a depressed mood, anxiety, 
irritability, temper outbursts, and poor impulse control.  The 
clinician stated that the Veteran had difficulty in maintaining 
relationships due to his irritability, anxiety, and poor impulse 
control.  The clinician reported that the Veteran's anxiety, 
nightmares, and unwanted thoughts had increased in recent years, 
and that the manifestations of his mental disorder affected his 
daily functioning.  The clinician assigned a GAF score of 55.

In a March 2004 statement, the Veteran's wife wrote that reported 
that the Veteran felt unable to use a bathroom when any person 
was within hearing range.  She stated that after the Veteran's 
blood clots and resulting brain surgeries he became irritable and 
less patient.

On VA mental health examination in June 2005, the Veteran 
reported continuing irritability and social awkwardness.  He 
related an ongoing need to be well away from others when he used 
a bathroom.  He stated that he had frequent arguments with his 
wife.  He reported occasional middle insomnia and some fatigue 
during the day.  The Veteran did not indicate that his 
psychiatric symptoms had any significant effect on his leaving 
employment in the 1970s and remaining unemployed since.  He 
indicated that presently he spent most of his time watching 
television, that he adequately managed dressing, eating, and his 
finances, and that he and his wife saw their children and 
grandchildren occasionally.

The examining psychologist found that the Veteran was oriented, 
with appropriate behavior and normal speech and thought process.  
Memory, attention, concentration, judgment, and insight were all 
adequate.  The Veteran did not report panic attacks, obsessive 
thoughts, delusions or hallucinations.  The examiner opined that 
anxiety disorder was an appropriate diagnosis, and that the 
disorder was a continuation of the condition previously diagnosed 
as conversion disorder.  The examiner assigned a GAF score of 63.

On VA mental health examination in November 2006, the Veteran 
reported that he was not currently receiving mental health 
treatment.  He stated that in August 2006 he had a stroke, with 
resulting visual impairment.  He indicated that he continued to 
avoid using public restrooms when others were present.  He 
reported that he had frequent outbursts of temper, manifested by 
angry verbal tirades.  He reported occasional sleep disturbance 
and daytime fatigue.  He did not report any panic attacks, 
phobias, obsessive thoughts, or rituals that interfered with 
functioning.  The Veteran and his wife each indicated that there 
was frequent and serious stress between them.  The Veteran 
reported that he spent time at a senior center, and that he had 
good relationships with his children and grandchildren.  He 
indicated that he managed his daily activities.

The examining psychologist found that the Veteran was oriented 
and had a mildly dysphoric mood.  There was no sign of impairment 
of communication or thought process.  The Veteran did not report 
delusions, hallucinations, or suicidal or homicidal ideation.  
Memory was intact, and concentration and attention were adequate.  
The examiner continued the diagnosis of anxiety disorder, and 
assigned a GAF score of 62.

In a December 2006 statement, the Veteran's wife reported that 
the Veteran's long history of tension, violence, and unprovoked 
rage had recently intensified.  She related episodes of verbal 
attacks and physical violence by the Veteran.  Also in December 
2006, a social worker reported that the Veteran's wife received 
counseling due to verbal abuse and violence from the Veteran.

On VA mental health examination in March 2008, the Veteran 
reported having ongoing anxiety about bathroom use, and having 
occasional sleep disturbance caused by dreams.  He stated that 
his relationship with his wife had become calmer recently, and 
that they had fewer arguments.  He reported that he competently 
managed his daily activities.  The examiner noted that the 
Veteran did not attribute his long term unemployment to his 
psychiatric symptoms.  On examination, the Veteran was oriented 
and his behavior was appropriate.  His mood was mildly irritable.  
His speech and thought process were normal, and he showed 
judgment and insight.  There was no evidence of delusions or 
hallucinations.  He did not report panic attacks.  The examiner 
concluded that the Veteran's psychiatric symptoms had transient 
or mild effects on his ability to perform occupational tasks.  
The examiner assigned a GAF score of 62.

In a March 2008 statement, the Veteran's wife asserted that the 
Veteran was overly obsessed with the management of his bowel 
movements.  She also stated that the Veteran was often 
disoriented in their home, in the homes of their grown children, 
and when riding around in their town.  She reported that his 
bathing and clothing changes had become inappropriately 
infrequent.  In a May 2008 statement, the Veteran asserted that 
his psychiatric disorder was worsening over time.

In a March 2010 statement, the Veteran's wife reported that the 
Veteran had a long history of irritability and anger.  She 
indicated that he was restless at night, and did not sleep well.  
She stated that he eventually indicated that he had nightmares 
and flashbacks regarding his war experiences.  Also in March 
2010, a social worker who had counseled the Veteran stated that 
the Veteran has PTSD, manifested by anxiety, sleep disturbances, 
nightmares, irritability, and angry outbursts.

The increased rating claim on appeal is the claim that the 
Veteran filed in November 2006.  Evidence regarding the Veteran's 
mental condition from that time forward indicates irritability 
and angry outbursts that cause problems in his marriage.  He 
reportedly functions acceptably in other interpersonal 
interactions and relationships.  His episodes of sleep impairment 
are described as occasional.  He does not report panic attacks, 
and clinicians who have examined him have not found that his 
psychiatric symptoms affect his speech, thinking, or performance 
of daily activities.  His concerns regarding bathroom use require 
adjustment of his activities; but he reports making adjustments 
without seriously curtailing his daily functioning.  Overall, the 
manifestations of the Veteran's anxiety disorder most closely 
resemble the criteria for a 30 percent rating, the rating 
currently assigned.  He does not have the types and extent of 
impairment that would warrant an increase to a higher rating.

VA may assign an extraschedular rating when there is an 
exceptional or unusual disability picture that makes it 
impractical to apply the regular standards of the rating 
schedule.  An exceptional or unusual disability picture is 
characterized by factors such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1).  The Board does not have the authority to assign 
an extraschedular rating in the first instance.  When an 
extraschedular rating may be warranted, the Board must refer the 
case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 
377 (1996).

In determining whether a case should be referred for extra-
schedular consideration under 38 C.F.R. § 3.321(b), the Board 
must compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability; if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

 In this case, the manifestations of the disability are 
contemplated by the schedular criteria.  The Veteran has not had 
frequent hospitalizations for his psychiatric disability.  He has 
not been employed for many years, but his psychiatric disability 
does not impair his functioning to an extent that markedly 
interferes with his capacity for employment.   The Board has 
therefore determined that referral of this case for extra-
schedular consideration under 38 C.F.R. § 3.321(b) is not in 
order.


ORDER

Entitlement to a disability rating in excess of 30 percent for 
anxiety disorder is denied.


REMAND

The Veteran underwent right hip replacement surgery in 1989.  
Beginning in 1999, the Veteran sought service connection for 
ongoing right hip disability, claimed as part of a service-
connected disability manifested by musculoskeletal pain.  In a 
December 2005 rating decision, the RO granted service connection 
for chronic right hip pain syndrome, status post right hip 
replacement.  The RO made service connection effective in August 
1999, and assigned a disability rating of 30 percent.

In December 2006, the Veteran submitted a report from a private 
orthopedist.  The orthopedist discussed problems involving the 
Veteran's spine, and noted the history of the right hip 
replacement in the 1980s.  In the July 2007 rating decision, the 
RO continued the 30 percent rating for the right hip disability.  
The Veteran appealed that decision.

The most recent VA medical examination that addressed the 
condition of the Veteran's right hip was performed in March 2008.  
At that time, right hip disability and other disabilities of the 
lower extremities caused the Veteran to use a cane when walking, 
and limited the distance that he could walk.  The right hip had 
limitation of motion and pain on motion.  In April 2010, the 
Veteran submitted additional medical evidence.  He indicated that 
he had installed a stair lift in his home.  In a November 2009 
letter, a physician who treats the Veteran wrote that the Veteran 
uses a wheelchair, and that the functional capacity and motion of 
the Veteran's hips seemed to be well below 30 percent.  The 
Veteran waived RO consideration of the evidence he submitted.  
The new evidence, however, includes reports of worsening of right 
hip disability since the last VA examination.  The Board 
therefore remands the right hip rating issue for a new VA 
examination to determine the current manifestations and severity 
of the disability of that hip.  After obtaining the report of the 
VA examination, the RO should review the claim for an increased 
rating for the right hip disability.

VA regulations allow for the assignment of a TDIU when a veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, and the veteran 
has certain combinations of ratings for service-connected 
disabilities.  38 C.F.R. § 4.16(a) (2009).  Even if service-
connected disabilities fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA 
Compensation and Pension Service for extraschedular consideration 
of a TDIU is warranted if the veteran nonetheless is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities.  38 C.F.R. § 4.16(b) (2009).

The Veteran has three service-connected disabilities: a right hip 
disability rated at 30 percent, anxiety disorder rated at 30 
percent, and acne rated at 0 percent.  The medical examination 
and subsequent file review may affect the rating assigned for the 
Veteran's right hip disability, which in turn could affect his 
TDIU claim.  More importantly, the assembled evidence does not 
directly address the effect of the Veteran's service-connected 
disabilities on his capacity for employment.  A VA physician or 
psychiatrist should review the Veteran's file and provide an 
opinion as to the likelihood that the service-connected 
disabilities make the Veteran unemployable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic 
examination to determine the current 
manifestations of disability of the right 
hip, status post hip replacement.  The 
examiner must be provided with the Veteran's 
claims file for review.  The examiner should 
report on the current symptoms and 
manifestations of the Veteran's right hip 
disability.  The report should include the 
ranges of motion of the hip, in degrees, and 
should note whether there is pain on motion.  
The examiner should also note any pain at 
rest and any weakness in the right hip.  The 
examiner should describe the extent to which 
right hip disability limits the Veteran's 
mobility.  The examiner is asked to 
characterize the combined disabling effects 
of any current weakness, pain, and limitation 
of motion as "less than moderately severe," 
"moderately severe," or "markedly severe."

2.  After the report of the above examination 
report is associated with the claims file, 
review the claim for an increased rating for 
right hip disability.

3.  Thereafter, provide the Veteran's claims 
file to a VA physician or psychiatrist for 
review.  Ask the reviewing clinician to 
provide an opinion as to whether it is at 
least as likely as not that the combined 
effects of the Veteran's service-connected 
disabilities (his right hip disability, 
anxiety disorder, and acne) would make him 
unable to secure or follow a substantially 
gainful occupation.

4.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claim can be granted.  If the claim 
remains denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of the 
matters that the Board has remanded.  The Veteran has the right 
to submit additional evidence and argument on those matters.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


